NetREIT, Inc. 10-K EXHIBIT21.1 Subsidiaries of the Registrant Subsidiary State or other jurisdiction of incorporation or organization NetREIT, Inc. Maryland NetREIT 01 LP Partnership California Fontana Medical Plaza, LLC California NetREIT Casa Grande LP Partnership California NetREIT Palm LP Partnership California NetREIT Garden Gateway LP Partnership California NetREIT Advisors, LLC Delaware NetREIT Dubose Model Home REIT, Inc. Maryland NetREIT Dubose Model Home REIT, LP Delaware Dubose Acquisition Partners II Texas Dubose Acquisition Partners III Texas Dubose Model Home Income Fund #3 LTD. Texas Dubose Model Home Income Fund #4 LTD. Texas Dubose Model Home Income Fund #5 LTD. Texas NetREIT Broadway, Inc. Maryland Dubose Advisors, LLC Delaware Dubose Model Home Investors #201, LP California NetREIT Yucca Valley, LLC Delaware NetREIT National City Partners, LP California Presidio Springing LLC Delaware NetREIT Presidio LLC Delaware NetREIT Highland LLC Delaware NetREIT Sunrise LLC Delaware NetREIT Joshua LLC Delaware NTR Property Management, Inc. California Puppy Toes, Inc. California
